The appellee herein did all that was required of it under Section 8568, General Code.
Section 8569, General Code, provides that: "The officer receiving such an instrument [in this case the recorder] shall proceed with it as is provided in Section 8562," General Code, etc.
Section 8562, General Code (before its amendment in 117 Ohio Laws, —), provided: "The officer receiving such an instrument shall indorse thereon the time of receiving it and its consecutive number, and enter in a book to be provided by the county the names of all parties thereto, alphabetically arranged * * * under the name of every party thereto." *Page 315 
The recorder failed to comply with the statutes, but indexed the instrument under the name of "Mrs. Thomas Marechal" which name appeared only on the back of the instrument. The name of the party in the instrument was Florence Marechal.
If it is only necessary to examine the record by index to discover a lien or property ownership, then the blame for the failure of the appellant to discover the ownership is on the recorder who failed to discharge his duties under the law. His failure should not cause the owner to lose his property, and ownership of the property is the subject of this lawsuit.